Appeal from an order of the Supreme Court, Erie County (Peter J. Notaro, J.), entered October 18, 2004 in a personal injury action. The order, among other things, denied that part of the motion of defendant James O. Braxton seeking an adjournment of the trial and his subsequent motion to strike the note of issue.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., P.J., Green, Hurlbutt, Kehoe and Pine, JJ.